DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Heath (Reg# 46763) on 3/18/2022.

The application has been amended as follows: 
6. 	(Cancelled).
7. 	(Currently Amended) The display device of claim [[6]]-1, wherein the joint units are spaced a predetermined distance from each other in the first direction.
8. 	(Currently Amended) The display device of claim [[6]]-1, wherein each of the joint units has a reverse trapezoidal shape when viewed in the second direction.
9. 	(Cancelled) 
10. 	(Currently Amended) The display device of claim [[9]]-1, wherein the supporter has a thickness of from about 40 micrometers to about 50 micrometers in the third direction.

when the display module is out-folded and externally exposed, 
the folding area is curved with respect to a folding axis parallel to the second direction.
20. 	(Currently amended) The display device of claim 19, further comprising 
an adhesive disposed between the display module and the supporter, 
wherein the sub-support is coated on a bottom surface of the supporter, 

Reasons for Allowance
Claims 1-5, 7-8, 10-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device, comprising: 
a display module that includes a first non-folding area, a second non-folding area, and a folding area disposed between the first non-folding area and the second non-folding area arranged in a first direction; 
a supporter disposed below the display module; 
a sub-supporter disposed below the supporter; and 
a plurality of joint units disposed below the sub-supporter, extend in a second direction that crosses the first direction, and that overlap the folding area,
wherein the sub-supporter and the joint units are integrally formed with each other under the folding area that includes pixels,
wherein a thickness in a third direction of the sub-supporter is less than that of the supporter, and
wherein the third direction is perpendicular to a plane defined by the first and second directions.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement the display device comprising a display module, a supporter disposed below the display module and sub supporter disposed below the supporter and plurality of joint units disposed below the sub-supporter extending in a second direction crosses the first direction and wherein a thickness in a third direction of the sub-supporter is less than that of the supporter, and wherein the third direction is perpendicular to a plane defined by the first and second directions, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The primary reason for allowance of independent claim 17 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device, comprising: 
a display module that includes a first non-folding area, a second non-folding area, and a folding area disposed between the first non-folding area and the second non-folding area, wherein the first and second non-folding areas and the folding area are arranged in a first direction; 
a supporter disposed below the first non-folding area, the second non-folding area, and the folding area of the display module; 
an adhesive disposed between the display module and the supporter; 
a sub-supporter disposed below the supporter; and 
a plurality of joint units which protrude downward from the sub-supporter and that overlap the folding area, wherein the joint units extend in a second direction that crosses the first direction and are spaced apart in the first direction,
wherein a thickness in a third direction of the sub-supporter is less than that of the supporter, and 
wherein the third direction is perpendicular to a plane defined by the first and second directions.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement the display device comprising a display module, a supporter disposed below the display module, an adhesive disposed between the display module and the supporter and sub supporter disposed below the supporter and a 

The primary reason for allowance of independent claim 19 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device, comprising: 
a display module that includes a first non-folding area, a second non-folding area, and a folding area disposed between the first non-folding area and the second non-folding area arranged in a first direction; 
a supporter disposed below the first non-folding area, the second non-folding area, and the folding area of the display module; 
a sub-supporter disposed below the supporter; and 
a plurality of joint units which protrude downward from the sub-supporter, extend in a second direction that crosses the first direction, and that overlap the folding area, 
a Young's modulus of the supporter has a first value and a Young's modulus of the sub-supporter has a second value less than the first value,
wherein the sub-supporter and the joint units are integrally formed with each other,
wherein a thickness in a third direction of the sub-supporter is less than that of the supporter, and
wherein the third direction is perpendicular to a plane defined by the first and second directions.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement the display device comprising a display module, a supporter disposed below the display module, and sub supporter disposed below the supporter and a plurality of joint units which protrude downward from the sub-supporter, extend in a second direction that crosses the first direction, and that overlap the folding area, wherein a Young's modulus of the supporter has a first value and a Young's modulus of the sub-supporter has a second value less than the first value, wherein the sub-supporter and the joint units are integrally formed with each other, wherein a thickness in a third direction of the sub-supporter is less than that of the supporter, and wherein the third direction is perpendicular to a plane defined by the first and second directions., at least the highlighted configuration in combination of the remaining limitation of the entire claim 17 and the function/operation of the claim 17 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed 

The closest prior arts of record are in the previous office action dated (12/10/2021). In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841